EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICERS PURSUANT TO U.S.C. SEC. 1350 Each of the undersigned officers of New York Global Innovations Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge: (i) That the Quarterly Report for the fiscal quarter ended March 31, 2016 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 2, 2016 /s/ Gadi Peleg By: Gadi Peleg, Chairman (Principal Executive Officer) Date: May 2, 2016 /s/ Chanan Morris By: Chanan Morris, Chief Financial Officer (Principal Financial and Accounting Officer)
